Citation Nr: 0803844	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post five-vessel coronary artery bypass 
grafting, to include as secondary to service-connected 
diabetes mellitus Type II.


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In addition to deciding the claim 
underlying the matter on appeal, the May 2003 RO decision 
granted service connection for diabetes mellitus Type II; 
granted service connection for a gun shot wound, left leg, 
muscle group XI; continued the ten percent disability rating 
for service-connected residual scar, gun shot wound, left 
leg, with sensory loss; and denied service connection for 
hypertension.  The veteran has not appealed these decisions 
and they are not further addressed herein.


FINDING OF FACT

The veteran did not have coronary artery disease during his 
active military service or within one year thereafter, and 
credible medical evidence shows that the veteran's coronary 
artery disease was not caused or aggravated by his diabetes 
mellitus Type II.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
the veteran's active military service, may not be presumed to 
be related to service, and is not proximately due to, the 
result of, or aggravated by the veteran's service-connected 
diabetes mellitus Type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claim on appeal.  It is reasonable to conclude that the Board 
has not overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the veteran's claim for service 
connection for coronary artery disease, status post five-
vessel coronary artery bypass grafting, to include as 
secondary to service-connected diabetes mellitus Type II, VA 
has met all statutory and regulatory notice and duty to 
assist provisions or can rebut a presumption of any 
prejudicial error identified.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007) (any error in providing 
VCAA notice is presumed prejudicial and the Secretary has the 
burden to show that the error was not prejudicial to the 
claimant).

Lack of prejudicial harm concerning notice of what 
information or evidence is needed in order to substantiate a 
claim may be established by showing (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Id. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date will be assigned for 
an award of benefits if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield, supra.

The December 2002 VCAA notice letter provided to the veteran 
was timely and satisfied the first three numbered 
requirements above, but failed to specifically request that 
the veteran provide any evidence in his possession pertaining 
to his claim.  See Pelegrini II, supra.  The letter informed 
the veteran that additional information or evidence was 
needed to support his claim, asked him to send the 
information or evidence to VA, and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The letter specifically asked the veteran to 
provide information about his medical treatment and gave him 
forms to complete with requested information if he wanted VA 
to get medical reports for him.  The Board finds that a 
reasonable person could be expected to understand from this 
notice that any relevant evidence should be submitted during 
the development of the claim.  See Sanders, supra.  
Accordingly, the Board concludes that the failure to 
specifically notify the veteran that he should provide any 
evidence in his possession relevant to his claim was harmless 
error.  Id.; see also Simmons v. Nicholson, 487 F.3d 892 
(2007).

The December 2002 notice letter also failed to advise the 
veteran that a disability rating and an effective date for an 
award of benefits would be assigned with an award of service 
connection.  See Dingess, supra.  The Board has concluded 
herein that the preponderance of the evidence is against the 
veteran's claim, so any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess and Sanders, both supra.  
Accordingly, the Board concludes that the presumption of 
prejudice for failure to provide notice concerning a 
disability rating and effective date is rebutted.  See 
Sanders, supra.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim, as defined by law.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
The veteran had a VA medical examination in January 2003, 
before the May 2003 RO decision on appeal.  The veteran's VA 
and private medical treatment records have been obtained to 
the extent available.  There is no indication in the record 
that any additional evidence relevant to the veteran's claim 
is available but is not part of the claims file.  Id.  The 
current record medical evidence is adequate for purposes of 
the Board's decision of the appeal concerning the veteran's 
claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield, supra.

The Merits of the Claim

The veteran asserts that his heart disease is a result of or 
has been aggravated by his service-connected diabetes 
mellitus Type II.

The Board acknowledges that the veteran is competent to give 
evidence about what he has experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  
Therefore, the Board must consider the medical evidence of 
record to determine whether the veteran's heart disease is a 
result of or has been aggravated by his service-connected 
diabetes mellitus Type II.  The Board will also consider 
other possible bases for service connection.

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Service connection may be granted for a 
disability first diagnosed after service when all of the 
evidence, including that pertinent to service, shows that the 
disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For certain diseases, such as cardiovascular disease, service 
connection can be presumed.  When a veteran has served 
continuously for 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and has a disease 
specified in the law that becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
service, the disease shall be presumed to have been incurred 
in service even though there is no evidence of the disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Finally, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2007).  Establishing service connection on 
a secondary basis requires medical evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (competent 
medical evidence is generally required to show current 
disability or nexus to service).

No evidence in the veteran's claims file, medical or 
otherwise, indicates that the veteran had coronary artery 
disease during his military service or until more than 30 
years after his discharge from service.  The veteran has not 
asserted that the condition was caused by his military 
service, but rather that it is a result of his service-
connected diabetes mellitus Type II.  The Board finds that 
direct service connection is not established in the absence 
of evidence of the in-service incurrence of the veteran's 
coronary artery disease.  See Hickson, supra.

Similarly, evidence needed to establish possible presumptive 
service connection is not in the record.  No evidence shows 
that the veteran's coronary artery disease became manifest to 
a degree of 10 percent or more within one year from date of 
termination of his military service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Consequently, the Board finds that service connection cannot 
be established on a presumptive basis.

The medical evidence shows that the veteran received a 
diagnosis of coronary artery disease following a diagnostic 
cardiac catheterization in April 2002.  The veteran had gone 
to a civilian hospital with severe substernal chest pains, 
which his private doctor reported as a completely new symptom 
for the veteran.  While in the hospital, the veteran had a 
coronary artery bypass grafting x 5.

At the time of the April 2002 hospitalization, the medical 
evidence shows that the veteran also received a diagnosis of 
diabetes mellitus.  The veteran's private doctor's notes show 
that the diabetes was a new development as the veteran was 
seen routinely by the doctor approximately once each year, 
and the veteran had a check up approximately six months 
before his hospitalization.

The private medical records from the veteran's April 2002 
hospitalization do not state any connection between the 
veteran's newly diagnosed diabetes mellitus and his coronary 
artery disease.

In January 2003, the veteran had VA diabetes and heart 
medical examinations.  A March 2003 addendum to the January 
2003 examination reports discussed any possible connection 
between the veteran's diabetes mellitus and his coronary 
artery disease.  The examiner noted that the veteran's claims 
file was reviewed, including the records from the veteran's 
April 2002 hospitalization.  The examiner noted that the 
veteran had a past history of hypertension for about two 
years prior to the onset of his diabetes mellitus, and a 
strongly positive family history for heart disease.  The 
examiner also noted that the veteran had a past smoking 
history for approximately 15 years and he was of the male 
gender.

The examiner stated an opinion that the significant number of 
pre-existing major risk factors for heart disease made it 
unlikely that the veteran's cardiovascular condition is 
related to his diabetes mellitus.  Noting that the veteran 
was known to have had hypertension for at least two years 
before his diagnosis of diabetes mellitus, the examiner 
further concluded that it is unlikely that the hypertension 
is related to the diabetes mellitus.

In October 2005 the veteran submitted a newsprint article cut 
from an unidentified publication and pointed out the final 
paragraph of the article.  That paragraph states that 
diabetes is a major cause of heart and vascular disease and 
other listed disorders, and quotes a doctor as saying that 
damage doesn't just start with a diagnosis of diabetes but 
starts when insulin levels first begin to rise.

The Board finds that the article submitted by the veteran is 
no more than speculative evidence concerning a possible link 
between a person's diabetic condition and heart, vascular, or 
other disease.  The general statements about diabetes causing 
other disorders and about when damage starts are much too 
general to draw a specific link between the onset of one 
person's diabetes and that person's heart disease.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998) (cannot establish 
medical causation based on generic statement in medical 
article).  The Board concludes that the article may be 
competent medical evidence, but it is not credible medical 
evidence for purposes of supporting the veteran's claim.  See 
38 C.F.R. § 3.159(a); id.

No credible medical evidence of record shows that the 
veteran's coronary artery disease was caused or aggravated by 
his service-connected diabetes mellitus Type II.  Medical 
evidence explicitly concludes that it is unlikely that the 
veteran's cardiovascular condition is related to his diabetes 
mellitus.  Based on this evidence, the Board concludes that 
the veteran's coronary artery disease is not proximately due 
to or the result of his service-connected diabetes mellitus 
Type II and secondary service connection is not established.  
See 38 C.F.R. § 3.310(a) (2007); Allen and Caluza, both 
supra.

For the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim herein denied.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See Gilbert, supra.


ORDER

Entitlement to service connection for coronary artery 
disease, status post five-vessel coronary artery bypass 
grafting, to include as secondary to service-connected 
diabetes mellitus Type II, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


